     Case 3:17-cv-00068-MMD-WGC Document 77 Filed 08/10/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    CLIFFORD W. MILLER,                                 Case No. 3:17-cv-00068-MMD-WGC

7                                         Plaintiff,   ORDER ACCEPTING AND ADOPTING
           v.                                           REPORT AND RECOMMENDATION
8                                                          OF MAGISTRATE JUDGE
     ROMEO ARANAS, et al.,                                    WILLIAM G. COBB
9
                                     Defendants.
10

11          Plaintiff Clifford W. Miller, an incarcerated person, brings this civil rights case

12   pursuant to 42 U.S.C. § 1983. Magistrate Judge William G. Cobb issued a Report and

13   Recommendation (“R&R”) concerning Miller’s pending motions for preliminary injunction

14   (ECF No. 38) and for partial summary judgment (ECF No. 51). (ECF No. 72.) Any objection

15   to the R&R was due by August 7, 2020, but none has been filed. For the reasons below,

16   the Court will accept the R&R in full.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object the Court is not required to conduct “any review at all . . . of any issue that

20   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

21   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

22   magistrate judges’ findings and recommendations is required if, but only if, one or both

23   parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

24   R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

25   itself that there is no clear error on the face of the record in order to accept the

26   recommendation”).

27          Here, Judge Cobb recommends that the noted motions be denied as moot and

28   without prejudice given, among other things, Miller filing a third amended complaint
     Case 3:17-cv-00068-MMD-WGC Document 77 Filed 08/10/20 Page 2 of 2


1    (“TAC”) (ECF No. 71)—now the operative complaint. (See ECF No. 72 at 4–5.) Because,

2    as Judge Cobb notes, both pending motions are directed at the second amended

3    complaint (id.) which has now been superseded by the TAC, the Court agrees they should

4    be denied as moot without prejudice.

5           It is therefore ordered, adjudged, and decreed that the Report and

6    Recommendation of Magistrate Judge William G. Cobb (ECF No. 72) is accepted and

7    adopted in its entirety.

8           It is further ordered that Miller’s motion for preliminary injunction (ECF No. 38) and

9    motion for partial summary judgment (ECF No. 51) are denied as moot without prejudice.

10          DATED THIS 10th day of August 2020.

11

12
                                               MIRANDA M. DU
13                                             CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
